Swing, J.
We think the judgment of the court of common should be reversed, for the reason that the petition of the plaintiff in that court does not state facts sufficient to constitute a cause of action, and plaintiff’s petition should have been dismissed. The action of the plaintiff was a suit in equity, to recover the possession of certain personal property other than heirlooms or written evidences, upon which a suit at law might have been brought. We have no such actions in Ohio, although it is alleged that the defendant conceals the property and is insolvent. The authority cited from Massachusetts is not in point, as in that case the court holds in favor of the action by reason oi the terms of their statute. We have no such statute in Ohio.
Plaintiff’s action should have been under sec. 6053 et seq, Rev. Stat. and under the provisions of the statute in aid of execution. There is no statute in our state which authorizes an equitable action for the recovery of personal property, and without which there is no such right ex-' cept as above referred to.
The judgment should be reversed and the cause remanded to the court of common pleas with instructions to dismiss plaintiff’s petition.